DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mederer (DE 102015221005 A1) in view of Lin (CN 202544044 U).
Regarding claim 1, Mederer discloses a device (1) for preparing foods received in a vessel (Page 1, Para. 2, lines 1-2, “…a device for processing food arranged in a vessel…”),
comprising a steam generator unit for generating steam (Page 1, Para. 1, line 1, “…a steam generating unit (11) for generating steam…”),  
a steam delivery unit having a steam probe containing at least one steam discharge opening (Page 5, Para. 4, lines 1-5, “The steam supply unit 17 has a tubular vapor probe 32 on…For the delivery of the steam, the steam probe 32 several steam discharge openings 33 on.”), 
the steam delivery unit being connected to the steam generator unit in a steam-conducting manner via a steam feed line (Page 4, Para. 3, lines 1-8, “About the connection line 14 is the steam generation unit 11 with a steam superheating unit 15 connected…About the feed line 16 is the steam superheating unit 15 with a steam supply unit 17 connected.”), and 
drive means for the displacement of the steam delivery unit relative to a rinsing device (2) (Page 6, Para. 2, lines 1-2, “The steam supply unit 17 has a steam probe lifting drive 39 on. The steam probe lifting drive 39 allows a lifting movement of the steam probe 32 along a stroke axis 40…”),
 having a rinsing tank (3) and rinsing water application means (Page 9, Para. 2 from end, lines 1-3, “For a cleaning of the steam probe 32 with the vessel cover 62 becomes the steam probe 32 starting from the in 3 shown preparation position displaces a lower cleaning position. In the lower cleaning position is the steam probe 32 with the vessel cover 62 such at the cleaning basin 68…”), for rinsing the steam probe after a food preparation process (Page 9, Para. 6, lines 1-2, “…depending on prepared food portions and / or a product change, the steam probe is cleaned 32 and the vessel cover attached thereto 62…”), 
the rinsing tank (3) being in fluid communication with a drain line section (13) for discharging dirty rinsing water (Page 9, last Para., line 2, “Dirty water can drain over the drain 69, the pipe 70 and the siphon 71 flow away.”).
Mederer does not disclose:
 wherein a drain funnel (10) is fixed to the drain line section (13), 
wherein the drain funnel (10) can be detached from the rinsing tank (3) for cleaning and/or exchange purposes and 
is sealed in relation to the rinsing tank (3) by sealing means (11).
However, Lin discloses, in the similar field of pipes for use in draining liquid, a drain funnel fixed to a drain line (Para. 0003, lines 1-2, “…provide a drainage device…”, also known as “a dropping device”, Para. 0004, line 1), the drain funnel being detachable (Para. 0010, lines 3-5, “…by hands to hold connection tube and rotating to realize locking, without using tools such as flap for locking operation, and the installation is more convenient and easier.”), and the drain funnel sealed in relation to the tank (Para. 0016, line 4, “…a sealing ring 3 is sleeved outside of the valve I…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rinsing tank in Mederer to include the detachable drain funnel as taught by Lin.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a simpler design for the drain, easier installation through not needing tools, and having good liquid sealing, as stated by Lin, Para. 0010, lines 2-5, “…the
structure is simpler and good liquid sealing effect; by hands to hold connection tube and rotating to realize locking, without using tools such as flap for locking operation, and the installation is more convenient and easier.”.
	Regarding claim 2, modified Mederer teaches the apparatus according to claim 1, as set forth above.
Modified Mederer does not disclose:
wherein the sealing means (11) are realized as fixing means for the form-fitting and/or clamping and/or locking, support of the drain funnel (10).
However, Lin discloses a sealing ring to fix the drain funnel to the liquid basin (Para. 0017, lines 4-6, “…through the joint extension portion 6 form an annular washer 7 upward to compress the sealing ring 3, locking the valve body I on the basin, the installation is very simple, liquid sealing effect is better.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drain funnel system in modified Mederer to include the sealing ring for locking as taught by Lin.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a simple installation for creating a liquid seal, as stated by Lin, Para. 0017, line 6, “…the installation is very simple, liquid sealing effect is better.”.
Regarding claim 4, modified Mederer teaches the apparatus according to claim 1, as set forth above, discloses wherein the drain funnel (10) is inserted into a lower mounting opening of the rinsing tank (3) and is fixed so as to be detachable to the rinsing tank (3) in such a manner that the drain funnel (10) can be removed from the rinsing tank (3) by applying a detachment force along the vertical in the direction of the steam delivery unit (Inherently disclosed in Mederer, Para. 0010, lines 3-5, “…by hands to hold connection tube and rotating to realize locking, without using tools such as flap for locking operation, and the installation is more convenient and easier.”, where the rotation force for detaching the connection tube or the torque force will be in the vertical direction).
Regarding claim 6, modified Mederer teaches the apparatus according to claim 1, as set forth above, discloses wherein the drain line section (13) is fixed to a siphon (Inherently disclosed in Mederer, Page 9, last Para., line 2, “Dirty water can drain over the drain 69, the pipe 70 and the siphon 71 flow away.”), or loosely inserted into said siphon, or leads to a collecting vessel of the device in a loose manner (Inherently disclosed in teaching from Lin, Para. 0003, lines 1-2, “…provide a drainage device…”, also known as “a dropping device”, Para. 0004, line 1, where the drainage device is connected to the siphon and pipe system in Mederer).	
Regarding claim 7, modified Mederer teaches the apparatus according to claim 1, as set forth above, discloses wherein the rinsing tank (3) is surrounded by a plate-shaped mounting plate section (8) (Inherently disclosed in Mederer, Page 7, Para. 4, lines 1-2, “The cleaning basin 68 has an upper annular flange 72 on, with the cleaning basin 68 on an upper cover plate 73 of the housing 4 can rest and screwed by means of fastening screws.”).
	Regarding claim 8, modified Mederer teaches the apparatus according to claim 7, as set forth above, discloses wherein the rinsing tank (3) can be accessed through a work surface opening (4) of a work surface (5) which rests on the mounting plate section (8), the mounting plate section (8) and/or the rinsing tank (3), being sealed (Inherently disclosed in Mederer, Fig. 7, where the food vessel cover 62 is inserted into the cleaning basin 68, where there would inherently be a hole in the surface to allow for the cleaning basin and vessel cover to form a chamber), in particular in relation to a bottom side of the work surface and/or in relation to an edge of the work surface opening in the radial direction by an elastomer seal (Inherently disclosed in Mederer, Page 6, last Para., line 5, “The bell base 64 is in particular made of a sealing material…”).
Regarding claim 11, modified Mederer teaches the apparatus according to claim 1, as set forth above, discloses wherein a rinsing nozzle mounting opening is realized in the rinsing tank (3), a rinsing nozzle (3) for applying a rinsing water spray jet Page 4 of 8Pre. amdt. dated June 1, 2020to the steam probe being disposed in the rinsing nozzle mounting opening (Inherently disclosed in Mederer, Page 9, Para. 2 from end, lines 3-4, “…cleaning basin 68 the cleaning unit 10 arranged…”, where Page 9, Para. 2 from end, lines 6-7, “The cleaning head 9 is at one end of a cleaning feed channel 82 arranged.”, where the entire cleaning head and nozzle system are within the cleaning basin 68).
	Regarding claim 12, modified Mederer teaches the apparatus according to claim 1, as set forth above, discloses wherein the prepared foods are ready meals (Inherently disclosed in Mederer, Page 2, Para. 2, lines 4-5, “The steam is used to heat the food, such as pasta dish with sauce. Other foods can be processed with the device.”, where paste with sauce is considered a ready meal because it can be ordered in a restaurant, where discussion of meat sauce with tomatoes and pasty foods are considered as ready meals too and shown as other).
	Regarding claim 13, modified Mederer teaches the apparatus according to claim 1, as set forth above, discloses wherein the drive means comprises drive means for translational displacement of the steam delivery unit relative to the rinsing device (2), disposed below the steam delivery unit along the vertical (Inherently disclosed in Mederer, Page 6, Para. 2, lines 1-2, “The steam supply unit 17 has a steam probe lifting drive 39 on. The steam probe lifting drive 39 allows a lifting movement of the steam probe 32 along a stroke axis 40…”, where the stroke axis is in the vertical direction, seen in Fig.).
	Regarding claim 14, modified Mederer teaches the apparatus according to claim 1, as set forth above, discloses wherein the rinsing water application means comprises a rinsing nozzle (18) (Inherently disclosed in Mederer, Page 9, Para. 2 from end, line 10, “The cleaning spray head is designed as a cleaning nozzle…”).
	Regarding claim 15, modified Mederer teaches the apparatus according to claim 1, as set forth above, discloses wherein the drain funnel (10) can be detached from the rinsing tank (3) without any tools being required (Inherently disclosed in teaching from Lin, Para. 0010, lines 3-5, “…by hands to hold connection tube and rotating to realize locking, without using tools such as flap for locking operation, and the installation is more convenient and easier.”).
	Regarding claim 16, modified Mederer teaches the apparatus according to claim 7, as set forth above, discloses wherein the plate-shaped mounting plate section (8) is realized in one piece with the rinsing tank (3) (Inherently disclosed in Mederer, Fig. 11, where the mounting plate 72 is shown to be one piece).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mederer (DE 102015221005 A1) in view of Lin (CN 202544044 U) and in further view of Ershig (US 4775074 A1).
	Regarding claim 3, modified Mederer teaches the apparatus according to claim 2, as set forth above.
Modified Mederer does not disclose:
wherein the rinsing tank (3) is realized as a multicomponent plastic part comprising 
an elastomer material which realizes the sealing means (11), at least sectionwise, and
a rigid plastic material compared to the elastomer material.
However, Ershig discloses, in the similar field of liquid holding tanks, a multicomponent tank with a rigid plastic section (Page 5, Section 2, lines 35-36, “…the main body of the container 4 is a fiberglass reinforced plastic shell 40…”) and an elastomer seal that is separate from the plastic material (Page 5, Section 2, lines 53-56, “…when it is desired to seal the first embodiment tank, an elastomer bead is placed about the lower lip of the lid…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rinsing tank in modified Mederer with the plastic and elastomer materials as taught by Ershig.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a tank that can withstand waste material and a elastomer bead to fully seal the tank closed, as stated by Ershig, Page 5, Section 1, lines 21-23, “Fiberglass reinforced plastic tanks have been found to be satisfactory for certain radioactive material as well as other toxic material…”, where the seal, Page 5, Section 2, lines 56-57, “…prevent sealant from entering the tank during the succeeding steps.”.
Regarding claim 17, modified Mederer teaches the apparatus according to claim 8, as set forth above, discloses wherein the seal is realized in one piece at the mounting plate section (8) and/or the rinsing tank (3) (Inherently disclosed in Mederer, Page 6, last Para., line 5, “The bell base 64 is in particular made of a sealing material, in particular stainless steel.”).
Modified Mederer does not disclose:
an elastomer seal.
However, Ershig discloses an elastomer seal for use in a liquid holding tank (Page 5, Section 2, lines 53-56, “…when it is desired to seal the first embodiment tank, an elastomer bead is placed about the lower lip of the lid…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the seal in modified Mederer with the elastomer seal as taught by Ershig.
	Regarding the use of an elastomer seal instead of a stainless steel or metal seal as disclosed in Mederer, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Mederer already discloses a seal at the bell base 64 that is in one piece. The change in material would still have the same end-result of sealing the bell base so that the cleaning chamber is watertight. The material change would also have reasonable expectations for success as Ershig shows that elastomer seals are known in the prior art.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mederer (DE 102015221005 A1) in view of Lin (CN 202544044 U) and in further view of Coronado et al. (JP 2011516762 A1, hereinafter Coronado).
Regarding claim 5, modified Mederer teaches the apparatus according to claim 1, as set forth above, discloses wherein the drain line section (13) in particular fixed so as to be detachable to the drain funnel (10) (Inherently disclosed in teaching from Lin, Para. 0010, lines 3-5, “…by hands to hold connection tube and rotating to realize locking, without using tools such as flap for locking operation, and the installation is more convenient and easier.”).
Modified Mederer does not disclose:
the drain line section is realized as a flexible drain hose.
However, Coronado discloses, in the similar field of liquid hoses, a flexible hose (Page 3, Para. 3, lines 1-2, “The flexible drainage joint 56 includes a flexible hose 60 having a substantially smooth inner surface 64.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drain line and drain funnel assembly from modified Mederer with the flexible hose as taught by Coronado. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a hose with a smooth inner surface so that it does not accumulate organic dirt, as stated by Coronado, Page 3, Para. 3, lines 2-4, “The substantially smooth inner surface 64 has the advantage that it does not accumulate organic dirt within the flexible hose 60. This is because there are no exposed grooves on the inner surface as seen with typical corrugated pipes.”.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mederer (DE 102015221005 A1) in view of Lin (CN 202544044 U) and in further view of Ellenkamp-Van et al. (WO 2016126156 A1, hereinafter Ellenkamp-Van).
	Regarding claim 9, modified Mederer teaches the apparatus according to claim 7, as set forth above, discloses wherein the steam delivery unit resting on said support section (7) in a lower rinsing position (Inherently disclosed in Mederer, Page 7, Para. 4, lines 1-3, “The cleaning basin 68 has an upper annular flange 72 on, with the cleaning basin 68 on an upper cover plate 73 of the housing 4 can rest and screwed by means of fastening screws.”, where the steam delivery unit rests on the upper annular flange).
	Modified Mederer does not disclose:
a support section for the steam delivery unit is realized at the mounting plate section (8), and/or realized by the mounting plate section (8).
However, Ellenkamp-Van discloses, in the similar field of tubes, a support section that is on the radial edge of a drain hole (Page 7, lines 13-14, “The annular insert part 5 is essentially a flat plastic ring 5 1 with an inner edge 53 and an upstanding circumferential wall 52 at its radial outer edge.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mounting plate with an already existing support 74 in modified Mederer with the plastic annular insert part as taught by Ellenkamp-Van.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having in addition to a sealing connection between the steam delivery unit and the rinsing tank, a annular insert for a snap connection to be created, as stated by Ellenkamp-van, Page 7, lines 15-17, “The insert part is connected to the closure body 4…by means of a snap connection between the radial inner side…”.
Regarding claim 18, modified Mederer teaches the apparatus according to claim 9, as set forth above, discloses wherein the support section (7) is made of plastic and is spaced apart from an upper rinsing tank opening (15) in the radial direction (Inherently disclosed in teaching from Ellenkamp-van, Page 7, line 13, “The annular insert part 5 is essentially a flat plastic ring…”, where the ring is located in a radial direction from the center drain opening).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mederer (DE 102015221005 A1) in view of Lin (CN 202544044 U) and in further view of Li et al. (CN 103458744 A1, hereinafter Li).
Regarding claim 10, modified Mederer teaches the apparatus according to claim 1, as set forth above.
Modified Mederer does not disclose:
wherein an opening is realized in the mounting plate section (8), a residual steam drain line being received in said opening.
However, Li discloses, in the similar field of drain holes, a system with multiple drain openings that are spaced apart (Para. 0036, lines 1-2, “Moreover, the drain 180 of one side connect with the water discharge to an external drain hose 238.”, where each drain 180 is an opening on the top flat surface that is considered a plate). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mounting plate in modified Mederer with the multiple drain openings as taught by Li.
	Regarding the feature of multiple drain lines with multiple openings, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious to try adding in more drainage lines to the mounting plate in Mederer. Mederer already discloses the drain lines used for emptying dirty water. Thus, the addition of more drain lines for other liquids, such as steam, would serve the same end-result of clearing out the cleaning chamber from liquids. Li also shows reasonable expectations of success in creating more drainage lines in a steam apparatus. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mederer (DE 102015221005 A1) in view of Lin (CN 202544044 U) and in view of Li et al. (CN 103458744 A1, hereinafter Li) and in further view of Zhu et al. (CN 106623206 A1, hereinafter Zhu).
	Regarding claim 19, modified Mederer teaches the apparatus according to claim 10, as set forth above.
Modified Mederer does not disclose:
wherein the opening is spaced apart from an upper rinsing tank opening (15) in the Page 5 of 8Pre. amdt. dated June 1, 2020radial direction.
However, Zhu discloses, in the similar field of mounting plates with drain holes, a mounting plate with multiple radial drain openings (Fig. 3, where a mounting plate is shown with openings located radially from the center opening). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the mounting plate from modified Mederer to include the multiple radial drain openings as taught by Zhu.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having multiple drain holes to allow for cleaning liquid to flow out, as stated by Zhu, Page 4, last Para., lines 4 from end, “…multiple drain hole 22…after cleaning of the cleaning liquid flows into the cleaning groove…”.
It has also been held that the mere rearrangement of parts is an obvious modification to make. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). From the teaching in Li, it was shown that a linear arrangement of multiple drain holes is known. A change to the radial configuration shown in Zhu would have the same end result of increased fluid flow due to more openings.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mederer (DE 102015221005 A1) in view of Lin (CN 202544044 U) and in view of Li et al. (CN 103458744 A1, hereinafter Li) and in further view of Ershig (US 4775074 A1).
Regarding claim 20, modified Mederer teaches the apparatus according to claim 10, as set forth above.
Modified Mederer does not disclose:
wherein the opening is limited by an integral, elastomer material.
However, Ershig discloses an opening that has an elastomer seal (Page 5, Section 2, lines 53-56, “…when it is desired to seal the first embodiment tank, an elastomer bead is placed about the lower lip of the lid…”, where the elastomer seal can be placed in another drain opening location). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the residual openings from modified Mederer to include the elastomer seal as taught by Ershig.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a elastomer bead to fully seal the tank closed, as stated by Ershig, Page 5, Section 2, lines 56-57, “…prevent sealant from entering the tank during the succeeding steps.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
05/12/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761